Citation Nr: 0516306	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  04-00 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for recognition as the veteran's surviving 
spouse for VA purposes.


REPRESENTATION

Appellant represented by:	Imelda C. Manalaysay, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and two acquaintances


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to 
September 1947.  He died in April 1983, and the appellant has 
claimed that she is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision letter issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The RO has notified the appellant of the type of evidence 
needed to substantiate her claim.

2.  The appellant's claim for recognition as the veteran's 
surviving spouse for VA purposes was previously denied by the 
RO in unappealed decisions issued in May 1984 and September 
1987.

3.  Evidence received since the September 1987 decision is 
new but does not relate to an unestablished fact necessary to 
substantiate the appellant's claim.




CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the appellant's claim for recognition as the veteran's 
surviving spouse for VA purposes.  38 U.S.C.A. §§ 5103, 
5103A, 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VA's duties include a duty to assist the 
claimant with the development of facts pertinent to a de novo 
claim and a duty to notify the claimant of the evidence 
needed to substantiate the claim, regardless of whether the 
claim is de novo or instead represents an effort to reopen a 
previously denied claim.

In this case, the Board is satisfied that the RO met VA's 
duty to notify the appellant of the evidence necessary to 
substantiate her claim in an October 2004 letter.  By this  
letter, the RO also notified the appellant of exactly which 
portion of that evidence was to be provided by her and which 
portion VA would attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).  In this letter, the appellant was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed February 2003 decision letter.  
However, as indicated above, the RO has taken all necessary 
steps to both notify the appellant of the evidence needed to 
substantiate her claim and assist her in developing relevant 
evidence.  Accordingly, the Board finds that no prejudice to 
the appellant will result from an adjudication of her claim 
in this Board decision.  Rather, remanding this case back to 
the RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim for service connection 
based on the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, 
however, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a), "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Such evidence must not 
be cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim.  The revised version of 38 C.F.R. 
§ 3.156(a) applies in this case because the appellant's claim 
was not received until October 2001, after the current 
regulation's effective date of August 29, 2001.  

In May 1983, the appellant's application for death pension 
benefits was received by the RO.  Following extensive 
evidentiary development, including three field examinations 
and the obtaining of several marriage certificates, the RO, 
in April 1984, disallowed the appellant's claim on the basis 
that her marriage to the veteran in May 1982 was not valid 
because of an existing marriage with another man (described 
below as "E.R.") in March 1968.  The claims file at that 
time contained certificates for both marriages.  The RO's May 
1984 letter was accompanied by VA Form 1-4107a, informing the 
appellant of her appellate rights and responsibilities.  

Also, in May 1984, the RO issued an administrative decision 
in which, for the reasons noted above, the appellant's 
marriage to the veteran was deemed to not be valid.  In this 
decision, the RO also noted that proof of termination of a 
previous marriage of the veteran had not been offered.

The Board observes that the appellant did not submit a Notice 
of Disagreement or otherwise respond directly to the May 1984 
letter within one year of its issuance.  The May 1984 letter 
is thus deemed a final decision under 38 U.S.C.A. § 7105(c).

In August 1987, the appellant reapplied for "a Veteran 
Administration benefit."  She also supplied a death 
certificate showing that E.R. had died in June 1987.  In 
September 1987, the RO notified the appellant that her 
previous claim had been denied, as her marriage to the 
veteran had been deemed invalid because of her prior 
undissolved marriage to E.R.  The RO again denied the 
appellant's claim and noted that the death of E.R. had no 
probative value in regard to the pending matter.  The RO's 
letter was accompanied by VA Form 1-4107a, informing the 
appellant of her appellate rights and responsibilities.  
Again, the appellant did not respond to this denial in the 
following year, and that particular decision is final.  

The RO subsequently denied the appellant's claim for 
compensation/pension benefits in March 1991, although it does 
not appear that this letter was accompanied by a description 
of her appellate rights and responsibilities.  She indicated 
in a March 1991 letter that she wanted to submit "new and 
material evidence" but did not signal an intent to appeal 
the March 1991 decision.  Several subsequent RO letters to 
the appellant addressed VA benefits concerning only the 
appellant as the custodian of the veteran's daughter.

In this case, the Board considers the September 1987 RO 
letter to be the most recent final denial of the veteran's 
claim, as it is not certain that she was notified of her 
appellate rights in regard to the March 1991 denial.  
Therefore, the question for the Board is whether she has 
submitted new and material evidence subsequent to September 
1987.

Evidence added to the claims file since the September 1987 
denial consists of photocopies of a September 1981 
certificate of the death of the veteran's prior spouse, a May 
1982 certificate of the marriage of the veteran and the 
appellant, a July 1983 birth certificate concerning the 
daughter of the veteran and the appellant, and a certificate 
of the death of E.R. from June 1987; a March 1983 medical 
record of the veteran; a November 2002 letter from the Office 
of the Municipal Civil Registrar of Plaridal, Bulacan; a 
September 2003 letter from the National Statistics Office of 
the Republic of the Philippines; lay affidavits from the 
appellant and two neighbors, dated in November 2003; and an 
RO hearing transcript, dated in March 2004.

The Board would first point out that the duplicative document 
copies noted above were previously included in the claims 
file as of September 1987.  As such, these copies do not 
constitute "new evidence."

As to new evidence, a November 2002 letter from the Office of 
the Municipal Civil Registrar of Plaridal, Bulacan confirms 
the May 1982 marriage of the appellant and the veteran.  
However, the fact of this marriage's occurrence was already 
well-documented in the claims file as of September 1987.  
Also, the Board is aware that a September 2003 letter from 
the National Statistics Office of the Republic of the 
Philippines indicates that the office had no record of 
marriage between the appellant and E.R.  However, as 
indicated above, the claims file as of September 1987 
included a certificate of this marriage, and the September 
2003 letter does not actually suggest that the marriage never 
occurred.  Rather, this letter simply reflects that the 
National Statistics Office had no record of the marriage.

The March 1983 medical record is new but addresses only the 
veteran's medical condition, which is not at issue in this 
case, and not the matter of the validity of his marriage to 
the appellant.  This record, accordingly, is not pertinent to 
the matter on appeal.

The Board has considered the noted lay testimony and 
affidavits from the appellant and her neighbors regarding the 
nature of her relationship with the veteran.  However, this 
new evidence does not serve to confirm that the appellant's 
marriage to the veteran in May 1982 was valid and that she 
has the status of the veteran's surviving spouse for VA 
purposes.  For such confirmation, official documentation 
would be required.

The Board finds that the evidence received since the 
September 1987 decision does not relate to the unestablished 
fact necessary to substantiate the claim, namely that the 
appellant's marriage to the veteran in May 1982 was valid and 
that she has the status of the veteran's surviving spouse for 
VA purposes.  As the evidence does not raise a reasonable 
possibility of substantiating the claim, the Board concludes 
that new and material evidence to reopen the appellant's 
claim has not been received, and this appeal must be denied.




ORDER

New and material evidence not having been received to reopen 
a claim for recognition as the veteran's surviving spouse for 
VA purposes, the appeal is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


